                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                             DOCKET NO. 3:13-cr-00106-FDW-DSC
 UNITED STATES OF AMERICA,                              )
                                                        )
 vs.                                                    )
                                                        )
 CHARLES KEVIN BRIDGES,                                 )                          ORDER
                                                        )
            Defendant.                                  )
                                                        )

        THIS MATTER is before the Court on several supplemental filings by Defendant after his

original Reply to the Government’s Response in Opposition to his Motion for Compassionate

Release. E.g., (Doc. Nos. 97, 99, 100, 101).

        The Court hereby ORDERS the Government to respond to Defendant’s supplemental

filings. The Government shall have thirty (30) days from the date of this Order to file its

supplemental response with the Court. In the event of additional filings by Defendant, the

Government shall receive a fourteen (14) day extension for each filing.1

        IT IS SO ORDERED.


                                          Signed: June 9, 2020




        1
           If Defendant submits supplemental filings during the extension period, the Government shall have another
fourteen (14) day extension.
                                                        1



       Case 3:13-cr-00106-FDW-DSC Document 102 Filed 06/10/20 Page 1 of 1
